DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bannai et al. (US 2005/0089757).
Regarding claim 1, Bannai et al. discloses in Figs 1-7, a hybrid active material structure (Fig 2) for use in an electrode of an electrochemical cell ([0020]), the hybrid active material structure comprising: one or more first substructures (ref 21), comprising a first layered active material (ref 21, [0061], [0088]); and one or more second substructures (ref 22), comprising a second layered active material ([0062], [0095]), wherein: composition of the first layered active material is different from ([0061], [0088], [0062], [0095]) composition of the second layered active material ([0062], [0095]), the 

Regarding claim 4, Bannai et al. discloses all of the claim limitations as set forth above and also discloses one of the first layered active material (ref 21) or the second layered active material (ref 22) comprises graphite ([0061], [0088], first).

Regarding claim 6, Bannai et al. discloses all of the claim limitations as set forth above and also discloses a weight ratio of the first layered active material (ref 21) in the hybrid active material structure is between about 0.5% and 99.5% (Fig 2, [0095]).

Regarding claim 7, Bannai et al. discloses all of the claim limitations as set forth above and also discloses the first layered active material of the one or more first substructures (ref 21, [0061], [0088]) is chemically bonded to ([0063], CVD) the second layered active material (ref 22, [0062], [0095]) of the one or more second substructures (ref 2).

Regarding claim 12, Bannai et al. discloses all of the claim limitations as set forth above and also discloses at least one of the first layered material or the second layered material has a shape of a particle ([0061]), or a sheet ([0061], Fig 2), or a tube ([0061])



Regarding claim 14, Bannai et al. discloses all of the claim limitations as set forth above and also discloses a surface (Fig 2) of the hybrid active material structure (Fig 2) is formed entirely (Fig 2) by the one or more first substructures (ref 21).

Regarding claim 15, Bannai et al. discloses all of the claim limitations as set forth above and also discloses an external surface layer (ref 23) coating disposed over (Fig 2) the one or more first substructures (ref 21) and the one or more second substructures (ref 22) and forming a surface (Fig 2) of the hybrid active material structure (Fig 2).

Regarding claim 17, Bannai et al. discloses all of the claim limitations as set forth above and also discloses the one or more second substructures (ref 22) comprises a dopant ([0062]).

Regarding claim 18, Bannai et al. discloses all of the claim limitations as set forth above and also discloses the hybrid active material structure (Fig 2) is operable as an active material of the electrode ([0020]).

Regarding claim 19, Bannai et al. discloses in Figs 1-7, an electrochemical cell ([0020]) comprising: a first electrode ([0020]), comprising a hybrid active material (Fig 2) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 2005/0089757) as applied to claim 1 above, and further in view of Iwamoto et al. (US 2012/0107684).
Regarding claims 2 and 3, Bannai et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the first layered active material and the second layered active material comprises a common element, wherein the common element is selected from the group consisting of sulfur and oxygen.
Iwamoto et al. discloses in Figs 1-6, a lithium ion battery ([0001]) including a negative electrode ([0056]) including a first silicon oxide layer (ref 25) and a second silicon oxide layer (ref 24) each having different compositions ([0056]).  This configuration enhances the cycle characteristics and structural integrity of the battery ([0007], [0010], [0013]).
Iwamoto et al. and Bannai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the silicon oxide compounds disclosed by Iwamoto et al. into the electrode of Bannai et al. to enhance battery performance and structural integrity.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 2005/0089757) as applied to claim 1 above, and further in view of Wang et al. (US 2014/0295268).
Regarding claim 5, Bannai et al. discloses all of the claim limitations as set forth above and also discloses the first layered active material (ref 21) comprises graphite ([0061], [0088]), but does not explicitly disclose wherein the second layered active material comprises TiSi2.
Wang et al. discloses in Figs 1-13, a lithium ion battery ([0002]) including an anode active material comprising TiSi2 (Abstract, [0028]).  This configuration enhances capacity and cycle lifetime (Abstract, [0028]).
Wang et al. and Bannai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the TiSi2 disclosed by Wang et al. into the electrode of Bannai et al. to enhance battery capacity and cycle lifetime.

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 2005/0089757) as applied to claim 1 above, and further in view of Yamamoto et al. (US 2005/0084758).
Regarding claims 8-9, Bannai et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the one or more second substructures form a shell, at least partially enclosing the one or more first substructures, wherein the shell 
Yamamoto et al. discloses in Figs 1-12, a lithium secondary battery (Abstract) including an electrode having a first structure (ref 4a, [0082]) and a second structuring (ref 5a, [0082]) forming a shell fully enclosing the first structure (Figs 2-3).  This configuration enhances capacity and performance of the battery ([0082]).
Yamamoto et al. and Bannai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the core-shell structure of Yamamoto et al. into the electrode structure of the first and second structures of Bannai et al. to enhance capacity and performance of the battery.

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 2005/0089757) as applied to claim 1 above, and further in view of Taylor (“From Striped Toothpaste to Lithium-Ion Batteries”).
Regarding claims 10 and 11, Bannai et al. discloses all of the claim limitations as set forth above but does not disclose the one or more first substructures and the one or more second substructures are arranged as alternating layers, wherein a thickness of each one of the alternating layers is between about 1 nanometer and 5 micrometers.
Taylor discloses a lithium ion battery (Title) including an electrode having multiple layers of active material distributed interdigitated (¶6), with different active material layers alternatingly arranged having thicknesses of up to 5 microns (¶6).  This 
Taylor and Bannai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the electrode structure of Bannai et al. as having the interdigitated alternating layers at thicknesses disclosed by Taylor to enhance the manufacturing process of the battery as well as enhance energy density and performance of the battery.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 2005/0089757) as applied to claim 1 above, and further in view of Snyder et al. (US 2015/0349370).
Regarding claim 16, Bannai et al. discloses all of the claim limitations as set forth above but does not disclose an interface layer disposed between the one or more first substructures and the one or more second substructures.
Snyder et al. discloses in Figs 1-6, a battery ([0003]) including an anode electrode including an intermediate layer between active material layer ([0023], Fig 2).  The intermediate layer enhances adhesion between electrode component layers ([0023]).
Snyder et al. and Bannai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the electrode structure of Bannai et al. as having the intermediate layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725